Citation Nr: 1228845	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO. 08-07 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include an adjustment disorder. 

2. Whether new and material evidence has been submitted to reopen the claim of service connection for alcoholism, to include as secondary to an innocently acquired psychiatric disorder. 

3. Whether new and material evidence has been submitted to reopen the claim of service connection for the residuals of a head injury, to include headaches. 

4. Whether new and material evidence has been submitted to reopen the claim of service connection for a cervical spine disorder. 




REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and M. H. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As indicated, the Board has rephrased the Veteran's claim of service connection for an adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In July 2009, the Veteran testified at a hearing held at the RO before an Acting Veterans Law Judge who is no longer at the Board. The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim. 38 U.S.C.A.§ 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  In a June 2012 letter, the Veteran was given the opportunity to request another Board hearing. 

In June 2012, the Veteran, through his attorney, responded by stating that he wished to testify at another hearing with the Board at the RO. 

Hence, the appeal is being remanded to the RO. VA will notify the Veteran if further action is required on his part.


REMAND

Because the Veteran's attorney has indicated that he wished to testify at another hearing at the RO before a VLJ, the case must be returned to the RO so that an appropriate hearing can be scheduled. 38 C.F.R. §§ 19.9, 20.704 (2011).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take all indicated action to schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge, at the earliest available opportunity. The Veteran and his attorney should be notified of the scheduled hearing in a timely fashion.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



